Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed August 22, 2022 in response to the Office Action of April 22, 2022 is acknowledged and has been entered.  Claims 1, 2, 43, 56, 74, and 75 have been amended. Claims 4, 6, 8, 14-24, 26, 29, 34-37, 39, 40, 45, 47, 49, 50, 58-65, 68, 69  and 81-83 have been cancelled.  Claims 1-3, 5, 7, 9-13, 25, 27, 28, 30-33, 38, 41-44, 46, 48, 51-57, 66, 67, and 70-80 will be pending
2.	Claim 1-3, 7, 9, 43, 51, 56, 70-72 and 74-80 are allowable. Claims 10-13, 25, 27, 28, 30-33, 38, 41-42, 44, 46, 48, 52-55, 57, and 66-67, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-IV, as set forth in the Office action mailed on April 09, 2020, is hereby withdrawn and claims 10-13, 25, 27, 28, 30-33, 38, 41-42, 44, 46, 48, 52-55, 57, and 66-67 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
3.	Claims 1-3, 5, 7, 9-13, 25, 27, 28, 30-33, 38, 41-44, 46, 48, 51-57, 66, 67, and 70-80 are currently being examined.
Rejections Maintained
Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5 and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/187349 (Baeuerle et al. Nov. 24, 2016, effectively filed May 18, 2015, IDS), “Baeuerle” and further in view of WO 2014/127261 (Wu et al. 21 Aug. 2014, filed 14 Feb 2014), “Wu” evidenced by Kim et al. (J. Immunology 2010 185: 2951-2959), “Kim” for the reasons of record.
It is noted that “. . . wherein said CD3 domain comprises an extracellular domain derived from the extracellular domain of CD3 gamma, delta, or epsilon and said intracellular co-stimulatory domain is not derived from CD3 gamma, delta, or epsilon” encompasses the entire CD3 epsilon (the elected species), which has an intracellular co-stimulatory domain that is not derived from CD3 gamma or delta and is specifically claimed in claim 5. 
Baeuerle teaches a T cell receptor fusion protein (TFP) of an anti-CD19 scFv or VH domain at the N-terminus of the full length CD3 epsilon.  See Figures 1-4 and ¶¶ 0043-0050. 
Baeuerle teaches that the TFP comprises the CD3 epsilon extracellular domain.  See ¶¶ 0212 and 0361 and claims 1-5, 26, 40-42 and 47. 
Baeuerle teaches that the intracellular signaling domain comprises a 4-1BB signaling domain.  See ¶¶ 0013, 0078, 0144, and 0184 and claim 17. 
	Baeuerle teaches that the TFP comprise transmembrane domains.  See Figures 1-4 and ¶¶ 0043-0050.  
Baeuerle teaches combinations of two of these TFPs.  See Figures 1 and 3 and ¶¶ 0312-0313.
	Baeuerle teaches as set forth above, but does not teach that the chimeric fusion proteins comprise an intracellular dimerization domain.
Wu teaches heterodimeric conditionally active CARs that can be controlled pharmacologically.  See abstract and ¶¶ 0004 and 0005. 
Wu teaches heterodimeric conditionally active CARs comprising:  a) a first polypeptide comprising:  i) a first member of a specific binding pair;  ii) a first modulatory domain;  iii) a first member of a dimerization pair; and  iv) a transmembrane domain interposed between the first member of a specific binding pair and the first modulatory domain; and  b) a second polypeptide comprising: i) a transmembrane domain;  ii) a second modulatory domain;  iii) a second member of the dimerization pair; and  iv) an intracellular signaling domain.  See claims 1-13 and Figure 17 and 18.   The specific binding pair is an extracellular binding domain.  See Figs 17-20 and p. 8-¶¶ 0062-0063.  The dimerization pair bind to chemical inducers of dimerization that activate the CAR.  See p. 22-34 and Fig. 20 A-C.
 Wu teaches that the first member of the specific binding pair includes antibodies and antibody fragments.  See claim 3. Wu teaches that the antibody fragments include multi-specific antibodies formed from antibody fragments. See ¶¶ 0040-0041.
Wu teaches second polypeptides with the same second member of the dimerization pair FRB (FKBP-rapamycin associated protein) and different signaling domains.   See ¶¶ 0117, and 0303-0305 and Figure 21 A and B. 
Wu teaches that a plurality of the heterodimeric CARs may be used in combination to elicit a desired response.  See ¶ 0075.
With respect to new claim 81, Kim teaches that CD3forms heterodimers with CD3and CD3See Abstract, Results pp. 2952-2953 and Fig. 1. Thus CD3has a CD3and CD3binding domain. 
 It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Baeuerle and Wu and engineer the CD3 epsilon CARs of Baeuerle to be a heterodimeric, conditionally active CARs containing dimerization domains as taught by Wu so that the activity of the CD3 epsilon CARs of Baeuerle could be regulated pharmacologically.  One would have been motivated to combine the teachings of Baeuerle and Wu so that the activity of the CD3 epsilon CARs of Baeuerle could be regulated to reduce toxicity and increase specificity of the CAR during treatment of a patient. 

Response to Arguments
5.  Applicant argues that as an initial matter, claim 81 is cancelled, thereby obviating the rejection with regard to this claim.
Applicants respectfully disagree with the Office’s position with respect to the remaining claims. However, solely to expedite prosecution, claims 1 and 2 have been amended to require that the first and the second chimeric membrane proteins lack an ITAM signaling domain.
Applicant argues that none of the cited references, alone or in combination, teach or suggest the claimed combination of chimeric membrane proteins, as recited in amended claims 1 and 2. Based on the teachings of the cited references, one of ordinary skill in the art would not have been motivated, or have had a reasonable expectation of success, to arrive at the claimed subject matter. As discussed in the response to the final Office Action mailed June 17, 2021, surprising results discovered by Applicants would overcome the alleged obviousness rejection, even if prima facie case of obviousness has been made (which Applicants do not concede).
Applicant argues that for at least these reasons, instant claims 1 and 2 are free of the rejection. Therefore, claims 3, 5, 7, 9, 43, 51, 56, and 70-80, which depend directly or indirectly from claim 1 or 2, are free of the rejection as well. Withdrawal of the rejection is respectfully requested.

	Applicant's arguments have been considered and have been found partially persuasive.  
The rejection of claims 1-3, 7, 9, 43, 51, 56, 70-72 and 74-80 is withdrawn in view of Applicant’s amendments.  However, claims 5 and 73 are drawn, in part, the combination of chimeric membrane proteins of claim 1 or 2, wherein said CD3 gamma, delta, or epsilon domain of the first or second chimeric protein comprises the entire CD3 gamma, delta, or epsilon protein.  The entire CD3 gamma, delta, or epsilon protein is interpreted to be not further limiting on claims 1 and 2 because the entire CD3 gamma, delta, or epsilon protein comprise ITAM signaling domains.  Thus the first or second chimeric membrane protein which comprise the entire CD3 gamma, delta, or epsilon protein would comprise an ITAM domain.  Thus, the rejection of claims 5 and 73 is maintained for the reasons of record. 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 44, 48, and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a subject with a proliferative disorder, said method comprising administering the cell of claim 10 or claim 52, wherein said cell is a T cell or NK cell, does not reasonably provide enablement for a method of treating a subject with a proliferative disorder, said method comprising administering the cell of claim 10 or claim 52.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are broadly drawn to a method of treating a subject with a proliferative disorder, said method comprising administering the cell of claim 10 or claim 52.
The specification teaches fusion of a CD19 scFv to T cell receptor subunits to form TCARs costimulatory and dimerization domains.  See, e.g.,  Figs. 1, 5-14, and 20-26.  Expression of these TCARs in T-cells imparts cell specific cytotoxicity on the T cells.  See , e.g.,  Figs. 3, 4, 16-19 and 29-31
One cannot extrapolate the teachings of the specification to enable the scope of the claims because no nexus has been established between simply administering a claimed chimeric membrane protein in any cell type and the treatment of a proliferative disorder.  It is well understood in the art that the activity of a CAR requires its expression in an immune cell, like T-cell or NK-cells, which can be directed to a tumor cell and activated by the CAR to kill the tumor cell. See Jena et al. (Blood Aug. 19, 2010 116(7): 1035-1044), entire article and pp. 1035-1037, in particular.  Thus, it would not have been expected that administration of a claimed chimeric membrane protein expressed in any cell type would have been effective at treating a proliferative disorder given the unpredictability of developing novel cancer therapeutics without undue experimentation. 


6.	Claims 28 and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to FRP as part of the a FKBP heterodimerization domain pair.  The specification does not define FRP.  Although FKBP (FK506 binding protein)  and its rapamycin binding partner FRB (FKBP-rapamycin binding domain of mTOR are  known in the art (See Inobe and Nukina (J. Bioscience and Bioengineering  122 (1): 40-46 2016, p. 40 and Fig. 1)),  FRP as a heterodimerization domain is not known in the art.  Thus the scope of heterodimerization domains encompassed by FRP is undefined and broad. 
Although drawn to DNA arts, the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc. are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Id. At 1567, 43 USPQ2d at 1405.  The court also stated that a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. Id. At 1568, 43 USPQ2d at 1406.  The court concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. In the instant case the genus of FRP is only described as a definition by function (i.e. a heterodimerization partner to FKBP), and one of skill in the art cannot readily visualize or recognize the identity of members of the genus in the absence of knowledge as to what that material consists of.  Thus, Claims 28 and 30-33 do not have an adequate written description. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 28 and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 contains the trademark/trade name HALOTAG® and SNAPTAG®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe specific protein tags and, accordingly, the identification/description is indefinite.
Claims 28 and 30-33 also recite FRP.  The specification does not define FRP.  Although FKBP (FK506 binding protein)  and its rapamycin binding partner FRB (FKBP-rapamycin binding domain of mTOR are  known in the art (See Inobe and Nukina (J. Bioscience and Bioengineering  122 (1): 40-46 2016, p. 40 and Fig. 1)),  FRP as a heterodimerization domain is not known known in the art.  Thus the scope of domains encompassed by FRP is undefined and indefinite. 
Claim 33 recites the limitation "the other of said first and second dimerization domain" in reference to claim 31.  There is insufficient antecedent basis for this limitation in the claim because it is unclear which domain of claim 31 is the “other” domain.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 5 and 73 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 73 are drawn, in part, the combination of chimeric membrane proteins of claim 1 and 2, wherein said CD3 gamma, delta, or epsilon domain of the first or second chimeric protein comprises the entire CD3 gamma, delta, or epsilon protein.  The entire CD3 gamma, delta, or epsilon protein is  not further limiting on claims 1 or 2 because the entire CD3 gamma, delta, or epsilon protein comprise ITAM signaling domains.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
9.	All other objections and rejections recited in the Office Action of April 22, 2022 are withdrawn in view of Applicant’s amendments and arguments.
10.	Claims 5, 28, 30-33 44, 48, 57 and 73 are rejected.  Claims 1-3, 7, 9-13, 25, 27, 38, 41-43, 51-56, 66, 67, 70-72, and 74-80 are allowed.  Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2023. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642